Citation Nr: 1734379	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  13-29 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a compensable initial rating for removal of left testis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1983 to March 1997, with additional service in the Army Reserves.

This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in November 2016 at the RO.  A transcript of the hearing is associated with the record.


FINDING OF FACT

The Veteran is status-post left testis removal, with no evidence of the non-service connected right testis being absent or nonfunctional.


CONCLUSION OF LAW

The criteria for a compensable initial rating for removal of left testis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.115b, Diagnostic Code 7524 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With regard to VA's duty to assist, the Veteran requested an additional VA examination at a November 2016 hearing to determine whether the nonservice-connected right testis was functional in accordance with the rating criteria for Diagnostic Code 7524.  However, the Board finds the April 2011 examination obtained in response to the claim is adequate for adjudication purposes because the examiner reviewed the Veteran's relevant medical history, completed a physical examination, and provided sufficient information to address the rating criteria, to include the functionality of the right testis.  Further, the medical evidence does not suggest, and the Veteran does not contend, that there has been a change or worsening in the condition of the right testis since the April 2011 examination.  See Allday v. Brown, 7 Vet. App. 517, 526-27 (1995) (finding a contemporaneous medical examination to be warranted when the record does not adequately reveal current state of disability).  Specifically, at the November 2016 hearing, he indicated that he believed the right testis was nonfunctional due to an in-service vasectomy.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met and no additional VA examination is warranted.  38 C.F.R. § 3.159(c)(4).  

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  

The removal of the left testis is evaluated under Diagnostic Code 7524, under the schedule of Ratings of the Genitourinary System.  38 C.F.R. § 4.114b.  

The rating schedule provides a noncompensable evaluation for removal of one testis, and a 30 percent evaluation for both.  Id.  The Note following the Rating Criteria for Diagnostic Code 7524 states that in cases of the removal of one testis as the result of service-incurred injury or disease, other than an undescended or congenitally undeveloped testis, with the absence or nonfunctioning of the other testis unrelated to service, an evaluation of 30 percent will be assigned for the service-connected testicular loss.  Id.  As the evidence does not demonstrate, and the Veteran does not contend, that the right testis was removed the evidence would need to show that the right testis is nonfunctional to warrant a higher rating.  See id.

The Board finds the preponderance of the evidence is against a finding that the right testis is nonfunctional during the period of the appeal.  Specifically, the April 2011 VA examination reported no erectile dysfunction with normal ejaculation and upon physical examination of the right testicle noted normal size, epididymis, spermatic cord, scrotum, and seminal vesicles.  Although an August 2009 VA treatment record notes a history of treatment for varicocele, the disorder was related to the left testis prior to removal.  Further, the Board notes that the Veteran underwent an elective vasectomy in September 1988, but finds the elective surgery does not more nearly approximate a nonfunctional testis when viewed in conjunction with the normal physical findings above.  See 38 C.F.R. § 4.7.  

The Veteran is competent to attest to things he experiences through his senses and he has stated that he has pain and tenderness at the surgical site of the left testis removal.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, the lay statements do not indicate that the Veteran has a nonfunctional right testis to warrant a higher evaluation during the period on appeal.  

As such, a compensable initial rating for removal of the left testis must be denied.

To the extent that the Rating Criteria direct consideration of entitlement to special monthly compensation (SMC) pursuant to 38 C.F.R. § 3.350 for loss or loss of use of one or more creative organs, the Board notes that the Veteran has been in receipt of SMC for the entire appeal period.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).




ORDER

An initial compensable rating for removal of left testis is denied.




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


